Citation Nr: 1228069	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  11-15 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from September 1949 to October 1952 and from February 1954 to July 1971.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in October 2011.  This matter was originally on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado.

Pursuant to the Board's October 2011 Remand, the Appeals Management Center obtained identified outstanding VA treatment records as well as treatment records from the Pueblo Vet Center, scheduled the Veteran for a VA examination to determine the current severity of his PTSD, readjudicated the Veteran's claim under provision of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as discussed in more detail below, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's October 2011 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In August 2011, the Veteran testified at a travel board hearing.  A transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDING OF FACT

During the entire appeal period, the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity; his PTSD has not been productive of occupational and social impairment with deficiencies in most areas or total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent, but no greater, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Board notes that the issue on appeal arises from a notice of disagreement as to the initial rating assigned to the Veteran's PTSD, and as such, represents a "downstream" issue as referenced in VAOPGCPREC 8-2003 (Dec. 22, 2003), summary published at 69 Fed. Reg. 25,180 (May 5, 2004), a precedent opinion of VA's General Counsel that is binding on the Board (see 38 U.S.C.A. 7104(c); 38 C.F.R. § 14.507).  The opinion states that if, in response to notice of its decision on a claim for which VA has already given the 38 U.S.C. § 5103(a) notice, VA receives a notice of disagreement that raises a new issue, 38 U.S.C. § 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly-raised issue.  With regard to the instant case, the Board finds that adequate 38 U.S.C. § 5103(a) notice was provided as to the original claim for service connection in March 2010, and as such, the rating assignment issue on appeal falls within the exception for the applicability of 38 U.S.C.A. § 5103(a).  

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Veteran's service treatment records and VA medical treatment records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has identified no private medical records that he wished for VA to obtain on his behalf.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran underwent VA examinations in July 2010 and December 2011.  38 C.F.R. § 3.159(c) (4).  The July 2010 and December 2011 VA examiners addressed the severity of the Veteran's PTSD in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The July 2010 and December 2011 VA examination reports are thorough and supported by VA outpatient treatment records.  Thus, the examinations in this case are adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

The August 2010 rating decision granted service connection for PTSD and assigned a 30 percent initial rating.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Diagnostic Code 9411, under which the Veteran's PTSD is rated, is subsumed into the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  Under the General Rating Formula for Mental Disorders, a 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, General Rating Formula.

The next higher rating of 50 percent also requires occupational and social impairment, but with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In Mauerhan, the Court rejected the argument "that the DSM-IV criteria should be the exclusive basis in the schedule governing ratings for PTSD."  See id. at 443.  Rather, distinctive PTSD symptoms in the DSM-IV are used to diagnosis PTSD rather than evaluate the degree of disability resulting from the condition.  Although certain symptoms must be present in order to establish the diagnosis of PTSD, as with other conditions, it is not the symptoms but their effects that determines the level of impairment.  Id.  

In March 2010, the Veteran reported sleep impairment and noted that he had been seeing a VA therapist since May or June 2009 for his PTSD.  

Vet Center records from April 2010 to October 2011 indicate symptoms of depression, sleep disturbance, anxiety, flashbacks, intrusive thoughts, survivor's guilt, and hypervigilance.  In a June 2010 letter from R.S., Pueblo Vet Center Outstation NCSW, he reported that the Veteran began treatment in April 2009 and that his active symptoms included a sleep disorder, depression, feelings of guilt including survivor's guilt, periods of high emotionality, flashbacks, anxiety, retaliatory fantasies, memory and concentration problems, intrusive thoughts, hypervigilance, and exaggerated startle response.  R.S. also noted that the Veteran practiced avoidance of triggers to his war experiences.

In August 2010, the Veteran reported that he experienced more than one panic attack per week and that he had recently experienced more frequent triggers than in the past.  In May 2011, the Veteran reported having memories and nightmares mostly from the Korean War.  The Veteran stated, " ... I cannot sleep a normal night.  I still have flashbacks and nightmares at least twice a week and sometimes more.  ... From Vietnam I have some nightmares ... loud noises really upset me and cause so much stress and crying jags.  ..."  

The Veteran underwent VA examination in July 2010 at which time he reported difficulty falling and staying asleep and waking two to three times per night, only being able to obtain approximately four hours of interrupted sleep per night.  The Veteran also reported waking in a sweat two to three times per week and thrashing, talking, and groaning in his sleep nearly every night.  The Veteran reported experiencing nightmares approximately two to three times per week related to experiences in Korea leaving him anxious and disoriented afterward.  The Veteran also reported intrusive thoughts approximately two times per week, anxiety when speaking in public, and flashbacks and tearfulness when talking about his combat experiences.  The Veteran reported feeling anxious when talking about his combat experiences, and he became tearful during examination while talking about his combat experiences.  The Veteran denied panic attacks, avoiding watching the news, suicidal ideation, history of suicide attempts, and homicidal ideation.  The Veteran reported being fatigued due to loss of sleep, having difficulty speaking in public including interjecting at meetings, and becoming tearful in public thereby impacting occupational functioning.  The Veteran also reported being occasionally irritable and snappy thereby impacting his relationships.  The Veteran denied missing any days of work and being late for work as a result of his PTSD symptoms.

Mental status examination demonstrated no hygiene deficits.  The Veteran's attitude toward the evaluation was calm and cooperative, and he appeared to be providing a genuine representation of his symptoms.  There were no unusual movements or psychomotor changes.  His speech proceeded at a normal rate, tone and volume without pressure.  The Veteran's affect was occasionally tearful, and his mood was mildly anxious.  His thought processes were goal directed and logical.  There was no evidence of hallucinations, delusions, obsessions, compulsions, or phobias.  The Veteran was oriented to date, place, and time.  His memory and concentration appeared to be grossly intact.  His capacity for abstract thought appeared to fall within normal limits, and his insight and judgment appeared to be good.

The examiner noted that the Veteran's symptoms of PTSD appeared to moderately impacting his functioning, there had not been remissions during the prior year, and his symptoms were intermittent.  The examiner also noted that the Veteran had experienced significant trauma since discharge from service in the form of the drowning death of his son.  The examiner noted that the Veteran was in treatment and had responded to treatment.  Thought processes and communication were not impaired.  The examiner noted that the social functioning and employment were impaired.  A GAF of 56 was assigned.

At the August 2011 Travel Board hearing, the Veteran testified that he was being seen at VA once a month and that he was taking Sertraline 150 milligrams every night.  The Veteran testified that he experienced memory problems, sleep impairment, panic attacks at least two to three times per week, and nightmares.  The Veteran testified to reacting to loud noises with panic.  The Veteran's wife testified that the Veteran had sleep episodes on a weekly basis, the most dramatic involved the Veteran yelling, "Leave me alone ... don't touch me ... let me out of here."  The Veteran's wife also testified that on one occasion, the Veteran was crawling on the floor still asleep like he was trying to get away from whoever was after him.   

The Veteran's wife testified that the only functions that they attend are church functions and when friends invite them to Thanksgiving and Christmas dinners.  The Veteran and his wife essentially testified that they avoided things that had to do with the military.  

The Veteran underwent VA examination in December 2011 at which time he reported that he was retired but volunteered for his church at least 25 hours per week, that he was the head trustee, and that he helped out in various capacities around the church including doing repair work and other tasks.  The Veteran also reported that he served as the Vice Commander at his service organization and that he was there at least once a month for several hours and took some work home with him.

The Veteran reported being chronically anxious and at times feeling stressed and overwhelmed.  The examiner noted that the Veteran did not report clear-cut panic attacks with shortness of breath, sweating, palpitations, or associated with emotional distress.  The Veteran described feeling very anxious, overwhelmed, and stressed at least three to four times per week.  The Veteran reported a chronically depressed mood but did not report neurovegetative symptoms or morbid preoccupation.  The Veteran reported sleep disturbance most nights of the week with difficulty falling asleep and staying asleep, and he reported having combat-related nightmares or bad dreams at least three to four times per week.  The Veteran also reported some possible hypomanic systems and noted that people have told him that he was like the Energizer Bunny and that at times he felt pressured and had increased energy.  The Veteran did not report clear cut euphoria, grandiosity, or impulsivity or other manic symptoms.  The Veteran denied active suicidal or homicidal ideation plans or history of attempts.  The Veteran also denied grossly inappropriate behavior, overt psychotic symptoms, hallucinations, other Schneiderian symptoms, and paranoia.  The Veteran reported feeling more withdrawn but noted socializing regularly with people at church.

The Veteran reported that in addition to spending time at the VFW, he was "putting together a recipe book," did some woodworking, and occasionally saw his daughter and grandchild.  

The examiner noted that the Veteran continued to report ongoing generalized anxiety and intrusive memories at least several days per week as well as being on guard and on edge, having survivor guilt, being easily startled, having avoidance of military subjects, and being somewhat socially withdrawn and emotionally labile.  On PHQ-9 at the time of the examination, the Veteran was found to have a moderately severe depression and he experienced depressive symptoms most days of the week.  The Veteran also experienced anxiety most days of the week and difficulty with attention and forgetfulness.

Mental status examination demonstrated that he was friendly and cooperative and at times became emotional during the interview and teared up especially when talking about his wife's health and some family tensions in addition to some experiences in the combat zone.  The Veteran's speech was articulate, his thought processes logical and goal-oriented, and his motor functioning grossly intact.  The Veteran was estimated to have at least average intellect and be a reasonable historian.  On St. Louis University Mental Status Examination, the Veteran showed some memory deficits and some deficits of attention and focus.  His orientation skills, math skills, visual motor and visual spatial skills, organizational and planning skills, language and comprehension skills were grossly intact.  The Veteran scored approximately 23 out of 30.

The examiner summarized, 

The Veteran is an 80-year-old male ... Since 2009, the Veteran has been in counseling and taking psychotropic medications.  He reports some improvement but limited benefit.  The Veteran is able to maintain activities of daily living and his own personal hygiene.  He has not experienced significant trauma since leaving military service, but in more recent years as he has aged and his wife has also had health problems, there has been some worsening of his condition.  The Veteran reports continuous symptoms of anxiety and depression.  There have been no remissions during the past year.  He does not have alcohol or substance problems or inappropriate behavior.  His thought processes and communication show some mild deficits of memory and attention and focus.  His math skills are good.  He does not report excessive spending. ... The Veteran's social functioning is grossly intact for basic skills.  The Veteran stopped working full-time in approximately 2008.  Between 1983 and 2008, he ran his own housecleaning business.  He performed job tasks satisfactorily.  He generally got along with others.  He did not miss work on a regular basis.  Between 2008 and 2010, the Veteran reports working part-time selling insurance approximately 10 hours per week.  Again he performed satisfactorily.  Currently, the Veteran is involved in volunteer work at his church where he is the head trustee.  He performs various tasks.  He estimates he is there approximately 25 hours per week.  He also serves as the vice commander at the VFW, and he puts time in at the office and at home with various tasks.  The Veteran has generally gotten along with others on his job.  He has never been fired or written up.  He has frequently been in management positions.

The Veteran was diagnosed as having PTSD, mild; depressive disorder, NOS, moderate and secondary to PTSD with overlapping symptoms of sleep disturbance, irritability, and social withdrawal; and cognitive disorder, NOS, not associated with situations first experienced in military service.

A GAF of 56 was assigned.  The examiner noted that the Veteran's PTSD and mental disorder symptoms required continuous medication and that there was occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to signs and symptoms but generally satisfactory functioning with regard to routine behavior, self-care, and normal conversation.

Since the December 2011 VA examiner did not clearly distinguish the impairment attributable to the Veteran's PTSD and the impairment due to his cognitive disorder, the Board considers the entire impairment due to PTSD.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Examples of moderate symptoms include flat affect and circumstantial speech, occasional panic attacks, and examples of moderate difficulty in social and occupational functioning include few friends and conflicts with peers.  GAF scores assigned during VA examinations in July 2010 and December 2011 were both 56.  These scores are consistent with a diagnosis of moderate PTSD; as noted above, flattened affect, circumstantial speech, and panic attacks more than once a week are three of the symptoms listed in the criteria for a 50 percent evaluation under the General Rating Formula for Mental Disorders.   

Similarly, the July 2010 VA examiner noted that the Veteran's symptoms of PTSD appeared to moderately impacting his functioning, that there had not been remissions during the prior year, and that his symptoms were intermittent.  The December 2011 VA examiner noted that on PHQ-9, the Veteran was found to have a moderately severe depression and he experienced depressive symptoms most days of the week.  The VA examiner also diagnosed PTSD, mild; depressive disorder, NOS, moderate and secondary to PTSD with overlapping symptoms of sleep disturbance, irritability, and social withdrawal; and cognitive disorder, NOS, not associated with situations first experienced in military service.

Although the Veteran's affect has not been flat on examination, in July 2010, it was occasionally tearful.  In December 2011, the Veteran's thought processes and communication showed some mild deficits of memory and attention and focus.  The Veteran demonstrated disturbance of mood with depression reported to be continuous and noted to be moderate to severe.  With respect to difficulty in establishing and maintaining effective work and social relationships, in July 2010, the Veteran reported being occasionally irritable and snappy thereby impacting his relationships.      

The Veteran's reports of panic attacks have been inconsistent.   In July 2010, the Veteran denied panic attacks; however, in August 2010, the Veteran reported that he experienced more than one panic attack per week; at the August 2011 Travel Board hearing, the Veteran testified that he panic attacks at least two to three times per week; and the December 2011 VA examiner noted that the Veteran did not report clear-cut panic attacks with shortness of breath, sweating, palpitations, or associated with emotional distress but described feeling very anxious, overwhelmed, and stressed at least three to four times per week.  

The December 2011 VA examiner specifically noted that the Veteran's PTSD and mental disorder produced occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to signs and symptoms but generally satisfactory functioning with regard to routine behavior, self-care, and normal conversation.  This characterization, however, appears to be out of step with mild to moderate PTSD symptoms in addition to moderate depressive symptoms.  

The findings of record indicate that the Veteran's PTSD symptoms match some of the rating criteria for a 30 percent rating (depressed mood, anxiety, chronic sleep impairment, panic attacks, and mild memory loss) as well as some of the rating criteria for a 50 percent rating (flattened affect; impairment of short- and long-term memory, panic attacks, disturbances of mood).  On this basis, the higher evaluation will be assigned.  38 C.F.R. § 4.7.  Although the Veteran does not meet all the criteria for a 50 percent disability rating under the General Rating Formula for Mental Disorders, as noted above, the specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  See Mauerhan, 16 Vet. App. at 442.  It is clear that the Veteran's service-connected psychiatric symptoms have resulted in occupational and social impairment with an occasional decrease in work efficiency and the intermittent inability to perform occupational tasks although generally functioning satisfactorily with routine behavior, self care, and normal conversation.  Therefore, the Board finds that the Veteran's symptoms as a whole more nearly approximate the criteria for the 50 percent rating. 

However, they do not approach the severity contemplated for the 70 percent rating.  As set forth above, the criteria for a 70 percent rating are met when the Veteran experiences occupational and social impairment with deficiencies in most areas.  In this case, the evidence does not establish impaired thought processes, communication, or judgment; inappropriate behavior; inability to function effectively; or neglect of person appearance and hygiene.  As noted above, although the Veteran has reported suicidal ideation, there has never been any intent or plan.  The Veteran's social functioning, while impaired as noted due to his frequent tearfulness, was not so limited as to constitute an inability to establish or maintain relationships.  He remains married, volunteers at his church, and is involved with his service organization's activities.  While he reports frequent panic attacks, they do not rise to the level of near-constant panic.  Accordingly, the record supports a grant of a 50 percent rating for PTSD, for the entire appeal period, but no higher. 

An extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111(2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b) (1) (2011).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b) (1).  In the present case, the Board finds no evidence that the Veteran's service-connected PTSD presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) . 

The criteria pertaining to PTSD in the Rating Schedule focus on occupational and social impairment due to psychiatric symptoms. As discussed above, such symptomatology describes the Veteran's current disability picture. Thus, it appears that the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  Id.  

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and greater than the 50 percent initial rating assigned by this decision is denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to an initial evaluation of 50 percent, but no higher, for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits. 




____________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


